DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 9/9/2021 have been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endres et al. (US 2020/0289423).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in 
	Endres teaches polymers and uses thereof in dosage forms, the polymer in embodiments was produced from: (a1) 63 to 75, preferably 65 to 71% by weight 2-Ethylhexyl methacrylate (EHMA), (a2) 20 to 25, preferably 21 to 25% by weight 2-Ethyl methacrylate (EMA), (b) 2.5 to 6, preferably 4 to 6% by weight 2-Hydroxyethyl methacrylate (HEMA) and (c) 2.5 to 6, preferably 4 to 6% by weight 2-Trimethylammoniumethyl methacrylate-chloride (TMAEMC). See entire disclosure especially abstract, [0080]-[0092].
Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endres et al. (US 2021/0007995).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
	Endres teaches polymers and uses thereof in dosage forms, the polymer in embodiments was produced from: (a1) 70 to 95, preferably 85 to 95% by weight of 2-ethylhexyl methacrylate and 2-ethyl methacrylate at a ratio of from 3:1 to 1:1. 
 (b1) 5 to 30, preferably 5-15% by weight of 2-trimethylammonium-ethyl-methacrylate-chloride and a polymer 2, polymerized from a monomer mixture consisting of the monomers (a2) 70 to 95, preferably 85 to 95% by weight of 2-ethylhexyl 
methacrylate and 2-ethyl methacrylate at a ratio from 3:1 to 1:1. (c2) 5-30, preferably 5-15% by weight of 2-hydroxyethyl methacrylate, wherein the polymer mixture is comprising polymer 1 to polymer 2 at a ratio by weight of from 2:1 to 1:2, and wherein polymer 1 to polymer 2 add up to 100%.  See entire disclosure especially abstract, [0090]-[0093].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balduf (US 2010/0120949).
Balduf teaches use of feed compositions in the form of particles and powders (considered to read on core) containing pharmaceutical actives, the dosage included a copolymer comprising methyl methacrylate (MMA) and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC. See entire disclosure, especially abstract, [0085]-[0091],[0093],[0110] and claims. Baldug is silent with respect to the amount of each polymer and total molecular weight of the copolymer. However the preparation of copolymers having variable amount of monomer and varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claim 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stayton et al. (US 20110129921).
Stayton teaches polymeric carriers useful in dosage forms for controlled release of polynucleotides and therapeutic agents, the dosages included tablets and granules (reading on core), the polymers were produced from MMA and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC. See entire disclosure, especially abstract, [0122], [0330] and claims. Stayton is silent with respect to the amount of each polymer and total molecular weight of the copolymer. However the preparation of copolymers having variable amount of monomer and varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patented U.S. Application No. 16/646,466. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim dosages containing the same polymer produced from the same monomers, including MMA and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC the ranges for the amounts overlap. The claims are very similar, the main difference appears to be the claimed invention recites amounts of total polymer in the dosage, however adjusting amounts is within the level of skill of one having ordinary skill in the art at the time of the invention.
Claims 1-12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/733,592 (reference application). Note claim 12 is drawn to a dosage comprising the polymer of claim 1. Although the claims at issue are not identical, they are not each claim dosages containing the same polymer produced from the same monomers, including MMA and other methacrylate esters including EMA, HEMA, HPMA and TMAEMC the ranges for the amounts overlap. The claims are very similar, the main difference appears to be the claimed invention recites amounts of total polymer in the dosage, however adjusting amounts is within the level of skill of one having ordinary skill in the art at the time of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAMES W ROGERS/Primary Examiner, Art Unit 1618